Citation Nr: 0700092	
Decision Date: 01/03/07    Archive Date: 01/17/07

DOCKET NO.  03-32 375	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for cause of the veteran's 
death.


ATTORNEY FOR THE BOARD

K. Osborne, Senior Counsel




INTRODUCTION

The veteran was a World War II veteran who served with the 
Recognized Guerrillas from February 1945 to March 1946.  The 
appellant in this case is the surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) 
from a June 2003 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines.

In February 2005, the Board denied the claim of service 
connection for the cause of the veteran's death.  The 
appellant appealed to the Court of Appeals for Veterans 
Claims (the Court).  In the June 2005 appellee's motion it 
was requested that the February 2005 Board decision be 
vacated and remanded back to the Board.  In September 2005, 
the Court granted the appellee's motion.

In January 2006, the Board remanded the claim to the agency 
of original jurisdiction for further development.  This 
development has been completed and the case is ready for 
appellate review.


FINDINGS OF FACT

There is no competent medical evidence of record which 
supports that a disability incurred in or aggravated by 
service either caused or contributed substantially or 
materially to cause the veteran's death or that a service-
connected disability singly or with some other condition was 
the immediate or underlying cause of death, or was otherwise 
etiologically related.




CONCLUSION OF LAW

Service connection for the cause of the veteran's death is 
not established. 38 U.S.C.A. §§ 1110, 1112, 1310 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.312 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the appellant under the Veterans 
Claims Assistance Act of 2000 (VCAA).

A VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi (Pelegrini 
II), 18 Vet. App. 112 (2004).

In this case, the Board finds that VA provided the appellant 
with the necessary information on two occasions.  For 
example, in a May 2003 letter, the RO notified the appellant 
of the information and evidence needed to substantiate a 
claim of service connection for the cause of the veteran's 
death.  Again, in a November 2003 letter, the RO notified the 
appellant of the information and evidence needed to 
substantiate a claim of service connection for the cause of 
the veteran's death.  The RO specified what evidence had been 
gathered to date and what records were outstanding.  In May 
2003, the RO informed the appellant that VA would help her 
obtain additional records if she would give them enough 
information to assist her.  The RO, however, notified the 
appellant that it was her responsibility to make sure that 
pertinent records were submitted to VA.  The May 2003 and 
November 2003 letters informed the appellant of the specific 
evidence that she was expected to submit to support of her 
service connection claim.  She also was informed, in essence, 
to submit any additional evidence that she had, which would 
support her claim. The appellant, however, did not provide 
any additional evidence in support of her claim.  In October 
2005, the appellant stated that she did not have anything 
else to submit.  The Statement of the Case dated in September 
2003 specifically included the applicable provisions of the 
VCAA.

The first VCAA letter provided to the appellant was sent 
prior to the initial rating decision denying her claim.  The 
initial rating decision was issued in June 2003. The VCAA 
notification letter was sent to the appellant in May 2003.  
Thus, the timing of VA's notification actions complies with 
the express requirements of the law as interpreted by the 
Court in Pelegrini v. Principi, 17 Vet. App. 412 (2004).  In 
general, the RO advised the appellant to submit any 
information or evidence pertaining to her claim of service 
connection for cause of the veteran's death. Thus, there is 
no defect with respect to the VCAA notice requirements in 
this case.

Under the VCAA, VA also has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim. 38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  
In this case, the veteran's service medical records are on 
file.  The appellant has not identified any pertinent medical 
evidence pertaining to her claim which has not been 
associated with the claims file.  Moreover, there is no basis 
to request a medical opinion in this case because the 
condition that caused the veteran's death was diagnosed many 
years after service, there are no medical records during 
service of any nephrolithiasis or nephrosis, and no evidence 
of record otherwise to substantiate service connection for 
the cause of the veteran's death.

Although the appellant was notified of the evidence and 
information necessary to substantiate the claim of service 
connection for the cause of the veteran's death, she was not 
given notification of the evidence necessary to establish an 
effective date in the event that the claim is granted.  
Despite the inadequate notice provided to the veteran on this 
element, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  In that 
regard, as the Board concludes below that the preponderance 
of the evidence is against the appellant's claim for service 
connection for the cause of the veteran's death, any question 
as to the appropriate effective date to be assigned is 
rendered moot.  See of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

For all the foregoing reasons, the Board concludes that VA's 
duties to the appellant under the VCAA have been fulfilled.

Analysis

Law and Regulations: To establish service connection for the 
cause of the veteran's death, the evidence must show that 
disability incurred in or aggravated by service either caused 
or contributed substantially or materially to cause death.  
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  For a service- 
connected disability to be the cause of death, it must singly 
or with some other condition be the immediate or underlying 
cause, or be etiologically related.  For a service-connected 
disability to constitute a contributory cause, it is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  Id.

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. 
§§ 3.303, 3.304, 3.306.

Where a veteran served ninety days or more during a period of 
war and certain chronic disabilities, including nephritis, 
become manifest to a degree of 10 percent within one year 
from date of termination of such service, such disease shall 
be presumed to have been incurred in service even though 
there is no evidence of such disease during the period of 
service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).

At the outset, the Board emphasizes that service connection 
was not in effect for any disability during the veteran's 
lifetime.  An analysis with respect to whether a service- 
connected disease caused or contributed to the veteran's 
death, therefore, is not warranted.

The death certificate of record reveals that the veteran died 
in April 1987 due to nephrolithiasis and nephrosis at the 
appellant's residence.  The veteran's service records consist 
of an Affidavit for Philippine Army Personnel (processing 
affidavit) dated in March 1946, which is silent for any 
indication of diseases or disabilities incurred during his 
period of service.  Likewise, there is no diagnosis of 
nephrolithiasis and nephrosis within the one-year presumptive 
period so as to warrant service connection on a presumptive 
basis.  38 C.F.R. §§ 3.307, 3.309.  In fact, there is no 
competent evidence of record of a diagnosis of these 
disorders prior to the death certificate.

In support of the claim, the appellant pointed to treatment 
the veteran received in 1986 for respiratory problems.  A 
November 2003 certification from Tarlac Provincial Hospital 
reveals that the veteran was admitted in July 1986 due to 
pulmonary tuberculosis.  A March 2006 statement from a Talon 
General Hospital administrative officer of medical records 
reveals that the veteran was treated in March 1986.  It was 
reported that x-ray studies revealed pleural effusion on the 
left, reaching the 6th posterior rib at the scapular line.  
This evidence does not serve to show that the veteran's cause 
of death was due to service.  

The appellant has not provided any medical evidence to 
support her assertion that the veteran's cause of death is 
related to service.  As a lay person, she is not competent to 
comment on the etiology of a disease.  If the determinative 
issue involves medical causation or a medical diagnosis, 
competent medical evidence is required.  Grottveit v. Brown, 
5 Vet.App. 91 (1993).

In the absence of medical evidence showing that the veteran's 
death was due to disability incurred in or aggravated by 
service, the Board must find that the preponderance of the 
evidence is against the claim; the benefit-of-the doubt 
doctrine is inapplicable and the claim must be denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).


ORDER

Service connection for cause of the veteran's death is 
denied.




____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


